Citation Nr: 1412811	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lung infection.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for nyphrenic nerve with calcified lymph nodes.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to March 1950, and from September 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

On his December 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In addition, in a February 2014 letter, the Veteran's representative requested that the claim be forwarded to the hearing division in order to schedule a hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without affording the Veteran an opportunity to attend a Travel Board hearing.  Therefore, a remand is required to schedule the appropriate hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing or a Video Conference hearing, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2013).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



